UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-03479 Franklin New York Tax-Free Income Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/10 Item 1. Reports to Stockholders. MAY 31, 2ign up for electronic delivery on franklintempleton.com TAX-FREE INCOME FRANKLIN NEW YORK TAX-FREE INCOME FUND Franklin Templeton Investments Gain From Our Perspective ® Franklin Templetons distinct multi-manager structure combines the specialized expertise of three world-class investment management groups Franklin, Templeton and Mutual Series. SPECIALIZED EXPERTISE Each of our portfolio management groups operates autonomously, relying on its own research and staying true to the unique investment disciplines that underlie its success. Franklin. Founded in 1947, Franklin is a recognized leader in fixed income investing and also brings expertise in growth- and value-style U.S. equity investing. Templeton. Founded in 1940, Templeton pioneered international investing and, in 1954, launched what has become the industrys oldest global fund. Today, with offices in over 25 countries, Templeton offers investors a truly global perspective. Mutual Series. Founded in 1949, Mutual Series is dedicated to a unique style of value investing, searching aggressively for opportunity among what it believes are undervalued stocks, as well as arbitrage situations and distressed securities. TRUE DIVERSIFICATION Because our management groups work independently and adhere to different investment approaches, Franklin, Templeton and Mutual Series funds typically have distinct portfolios. Thats why our funds can be used to build truly diversified allocation plans covering every major asset class. RELIABILITY YOU CAN TRUST At Franklin Templeton Investments, we seek to consistently provide investors with exceptional risk-adjusted returns over the long term, as well as the reliable, accurate and personal service that has helped us become one of the most trusted names in financial services. Not part of the annual report Contents Shareholder Letter 1 Annual Report Franklin New York Tax-Free Income Fund 4 Performance Summary 10 Your Funds Expenses 15 Financial Highlights and Statement of Investments 17 Financial Statements 35 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 47 Tax Designation 48 Board Members and Officers 49 Shareholder Information 54 Shareholder Letter Dear Shareholder: U.S. economic activity expanded for most of the fiscal year ended May31, 2010. Although many observers considered the global recession over, most economists warned that growth would be sluggish as consumers and the financial system continued to climb out of debt. The federal funds target rate remained unchanged over the period at a historically low range of 0% to 0.25%; however, the Federal Reserve Board (Fed) was very active and employed other strategies to help stem the crisis, resulting in a substantial increase in its balance sheet. The Fed established various lending and liquidity facilities and through quantitative easing purchased mortgage securities and Treasuries, all in an effort to encourage long-term interest rates to move lower. In testimony to Congress in February2010, Chairman Bernanke once again stated that short-term rates were likely to remain exceptionally low for an extended period until the Fed feels a broader economic recovery has taken hold. Most major financial markets showed signs of recovery, and equity markets staged a strong rally beginning in March2009. During the spring of 2010, fears surrounding the European Monetary Union (EMU)economy undermined investor confidence in global markets, leading to significant equity market sell-offs and renewed demand for the safety of U.S. Treasury bonds. At period-end, many investors wondered whether the situation in the EMU, and Greece in particular, would lead to a wider contagion around the world. Globally, overall inflation remained tame during the year under review. In the U.S., Chairman Bernanke began to prepare markets for the unwinding of the Feds accommodative policy and the exit strategy for its lending and liquidity facilities. On February18, 2010, the Fed raised the largely symbolic discount rate to 0.75%. This first tightening move was designed to encourage banks to NOT FDIC INSURED | MAY LOSE VALUE | NO BANK GUARANTEE Not part of the annual report| 1 borrow short-term funds from money markets rather than the central bank. At the end of March2010, the Fed ended its year-long program of buying agency mortgage-backed securities. The municipal bond market experienced a healthy rebound in the 12-month period under review; the Barclays Capital (BC)Municipal Bond Index returned +8.52%, and securities with maturities 22years and longer, which make up a substantial portion of the Funds portfolio, returned +13.53%.1 Although it looked as if the banking and financial crisis may have turned the corner and economic recovery was under way, we think a note of caution is still warranted. We believe such areas of the economy as employment, housing, state and local government budgets, and the finance and banking sector will continue to face challenges as the economy grows unevenly out of the recession. Another area of concern is the large, projected federal budget deficit and its potential long-term effect on interest rates and economic growth. We believe it is especially important during uncertain times to keep a clear head and long-term outlook and to consult with your financial advisor. Your financial advisor can review your portfolio and help you reassess your needs, goals and risk tolerance. We firmly believe that most people benefit from professional advice, and that advice is invaluable as investors navigate changing market conditions. Franklin New York Tax-Free Income Funds annual report goes into greater detail about municipal bond market conditions during the period. In addition, you will find performance data, financial information and a discussion from the portfolio managers. Please remember that all securities markets fluctuate, as do mutual fund share prices. Municipal bonds can provide tax-free income and diversification from equities. Despite periods of volatility, municipal bonds have a solid long-term record of performance, driven mostly by their income component. 1. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1)is proprietary to Morningstar and/or its content providers; (2)may not be copied or distributed; and (3)is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. STANDARD & POORS® , S&P® and S&P 500® are registered trademarks of Standard & Poors Financial Services LLC. Standard & Poors does not sponsor, endorse, sell or promote any S&P index-based product. The BC Municipal Long Bond Index is the long (22+ years) component of the BC Municipal Bond Index. 2 |Not part of the annual report Please check our website at franklintempleton.com for special portfolio manager commentary. Although market conditions are constantly changing, we remain committed to our disciplined strategy as we manage the Fund, keeping in mind the trust you have placed in us. We appreciate your confidence and encourage you to contact us when you have questions about your Franklin Templeton tax-free investment. Sincerely, Charles B. Johnson Chairman Franklin New York Tax-Free Income Fund Sheila Amoroso Rafael R. Costas Jr. Senior Vice Presidents and Co-Directors Franklin Municipal Bond Department This letter reflects our analysis and opinions as of May31, 2010. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. Not part of the annual report| 3 Annual Report Franklin New York Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin New York Tax-Free Income Fund seeks to provide as high a level of income exempt from federal, New York state and New York City personal income taxes as is consistent with prudent management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from federal and New York state personal income taxes and at least 65% of its total assets in securities that pay interest free from New York City personal income taxes.1 Credit Quality Breakdown* 5/31/10 % of Total Ratings Long-Term Investments** AAA % AA % A % BBB % Below Investment Grade % Not Rated by S&P % * Standard & Poors (S&P) is the primary independent rating agency; Moodys is the secondary rating agency. Securities not rated by an independent rating agency are assigned comparable internal ratings. Ratings for securities not rated by S&P are in the table below. The letter ratings are provided to indicate the creditworthiness of the Funds bond holdings and generally can range from AAA or Aaa (highest)to Below Investment Grade (lowest). ** Does not include short-term investments and other net assets. Ratings Moodys Internal AAA or Aaa  % AA or Aa % % A % % BBB or Baa % % Below Investment Grade % % Total % % We are pleased to bring you Franklin New York Tax-Free Income Funds annual report for the fiscal year ended May31, 2010. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 21. 4 |Annual Report Performance Overview The Funds ClassA share price, as measured by net asset value, increased from $11.34 on May31, 2009, to $11.76 on May31, 2010. The Funds ClassA shares paid dividends totaling 49.63 cents per share for the reporting period.2 The Performance Summary beginning on page 10 shows that at the end of this reporting period the Funds ClassA shares distribution rate was 3.95% based on an annualization of Mays 4.04 cent per share dividend and the maximum offering price of $12.28 on May31, 2010. An investor in the 2010 maximum combined effective federal and New York state and City personal income tax bracket of 42.91% would need to earn a distribution rate of 6.92% from a taxable investment to match the Funds ClassA tax-free distribution rate. For the Funds ClassB, C and Advisor shares performance, please see the Performance Summary. During the period under review, renewed investor interest in municipal bonds and limited new-issue supply tended to reduce the Funds income, which caused dividends to decline. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800)342-5236 for most recent month-end performance. State Update New Yorks economy continued to improve over the 12-month period as manufacturing activity, retail and tourism strengthened. The states economy found further relief from billions of dollars in federal aid that propped up banks on Wall Street and fueled a rebound in the states vital financial services industry. Wall Streets improved profits and bonuses in 2009 over the previous year supported state revenues. The states unemployment rate declined slightly and fared better than many states during the period. The unemployment rate was 8.3% in May2010, compared with the 9.7% national rate.3 Construction had the greatest job losses as the commercial real estate and housing markets remained soft. Several sectors experienced some job growth such as education and health services and mining and logging. The state budget, however, was challenged by declining income and sales tax revenues. New York officials worked to bridge a $3billion budget shortfall midway through the 2009 fiscal year by implementing a package of one-time solutions, which left a $500million gap.4 In January2010, revenue collections came in well below estimates, further widening the gap. Governor Paterson successfully closed the gap with an additional $1.1billion in enhanced federal fiscal relief for the state.4 For the 2010-2011 fiscal year, the governor faced a 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, High Profile New Issue: New York State, March2010. Annual Report| 5 Dividend Distributions2 Dividend per Share Month Class A Class B Class C Advisor Class June2009 4.22 cents 3.69 cents 3.71 cents 4.30 cents July2009 4.22 cents 3.69 cents 3.71 cents 4.30 cents August2009 4.22 cents 3.69 cents 3.71 cents 4.30 cents September2009 4.22 cents 3.69 cents 3.71 cents 4.30 cents October2009 4.22 cents 3.69 cents 3.71 cents 4.30 cents November2009 4.09 cents 3.56 cents 3.58 cents 4.17 cents December2009 4.09 cents 3.52 cents 3.55 cents 4.18 cents January2010 4.09 cents 3.52 cents 3.55 cents 4.18 cents February2010 4.09 cents 3.52 cents 3.55 cents 4.18 cents March2010 4.09 cents 3.55 cents 3.54 cents 4.17 cents April2010 4.04 cents 3.50 cents 3.49 cents 4.12 cents May2010 4.04 cents 3.50 cents 3.49 cents 4.12 cents projected $9.2billion deficit that delayed the budgets adoption and pressured local governments.5 The governor worked to eliminate the gap through spending reductions and long-term reforms, including yearly reductions in school aid, health care costs and state agency spending. One of New Yorks ongoing issues was its high debt ratios. Net tax-supported debt as a percentage of personal income was 6.5% and debt per capita was $3,135, compared with the national medians of 2.5% and $936.6 New Yorks debt ratios reflected the issuance of tobacco bonds and a refunding of New York City Municipal Assistance Corporation debt used to provide budget relief for the City. Moodys Investors Service rated New Yorks general obligation bonds Aa3 with a stable outlook.7 Moodys assessment was based on its expectation the state would enact timely and largely recurring solutions to address expected budget shortfalls. Municipal Bond Market Overview During the 12months ended May31, 2010, the municipal bond market delivered solid returns to investors, as the Barclays Capital (BC)Municipal Bond 5. Source: www.assembly.state.ny.us, News Release , Assembly Speaker Sheldon Silver. 3/26/2010. 6. Source: Moodys Investors Service, Special Comment: 2010 State Debt Medians Report, May2010. 7. This does not indicate Moodys rating of the Fund. 6 |Annual Report Index posted a total return of +8.52%.8 In contrast, the U.S. Treasury market trailed the tax-exempt market during this reporting period with a +4.50% total return as measured by the BC U.S. Treasury Index.9 Despite municipal bonds relative strength, many tax-free bonds retained their pre-tax yield advantage over Treasuries. As of May31, 2010, the 4.93% yield of the BC Municipal Bond Index: Long Component exceeded the 4.00% yield of the BC U.S. Treasury Index: Long Component.10 Investors continued to purchase municipal bond mutual fund shares even though budgetary pressures at state and local levels and concerns regarding some issuers abilities to repay debt were well publicized. Many municipal bonds were re-rated during the period due to a changing economic landscape, rating downgrades of bond insurers, and reconciliation between corporate and municipal rating scales. Moodys Investors Service and Fitch recalibrated ratings for many state and local government issuers to bring them in line with corporate and sovereign ratings. In some cases, these changes resulted in as much as a three-notch rating increase. These positive rating actions coupled with a long-term default rate for investment-grade municipal bonds of less than 1% helped remind investors of the asset classs historical underlying credit strength.11 Investor interest also increased for lower investment-grade and speculative-grade issues during the reporting period, which drove up the BC Baa Municipal Bond Index 13.69% and the BC Municipal Bond High Yield Index 21.01%, compared with the BC Aaa Municipal Bond Indexs +5.84% total return.12 The American Recovery and Reinvestment Act of February2009 allowed municipalities to issue taxable bonds and receive a 35% federal government subsidy for all coupon payments distributed to investors for the life of the bonds. This subsidy enabled municipalities to borrow significantly below their after-tax cost in the traditional tax-exempt municipal bond market. 8. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1)is proprietary to Morningstar and/or its content providers; (2)may not be copied or distributed; and (3)is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. 9. Source: © 2010 Morningstar. The BC U.S. Treasury Index is the U.S. Treasury component of the U.S. Government Index and covers public obligations of the U.S. Treasury with a remaining maturity of one year or more. Source: © 2010 Morningstar. The BC Municipal Bond Index: Long Component is the long (22+ years) component of the BC Municipal Bond Index. The BC U.S. Treasury Index: Long Component is the long component of the BC U.S. Treasury Index and covers public obligations of the U.S. Treasury with a remaining maturity of 10years or more. Source: Moodys Investors Service, Special Comment: U.S. Municipal Bond Defaults and Recoveries, 1970-2009, February2010. Source: © 2010 Morningstar. The BC Baa Municipal Bond Index is the Baa credit quality component of the BC Municipal Bond Index. The BC Municipal Bond High Yield Index consists of bonds that are nonrated or rated Ba1 or below. They must have an outstanding par value of at least $3million and be issued as part of a transaction of at least $20million. The bonds must be dated after 12/31/90 and must be at least one year from their maturity date. The BC Aaa Municipal Bond Index is the Aaa credit quality component of the BC Municipal Bond Index. Annual Report| 7 Portfolio Breakdown 5/31/10 % of Total Long-Term Investments* Transportation % Tax-Supported % Subject to Government Appropriations % Utilities % Higher Education % Prerefunded % General Obligation % Other Revenue % Hospital & Health Care % Corporate-Backed % Housing % * Does not include short-term investments and other net assets. In May2010, the House of Representatives modified and approved certain provisions of the Act. If these modifications become law, municipalities would continue to receive a subsidy for their taxable borrowing at 32% starting in 2011 and 30% in 2012. New-issue supply decreased to $103.5billion in first quarter 2010 from $120.8billion in fourth quarter 2009.13 Of the $103.5 billion in issuance, $33.7billion, or 32.5%, was issued in the form of taxable municipals.13 This decrease in tax-free supply, at a time when many observers believed taxes are likely to rise in the future, supported the municipal bond markets strong performance. We continued to believe these new, subsidized, taxable municipal bonds, known as Build America Bonds, may suppress future supply of tax-exempt municipal bonds as long as the government permits their use. Given the various ratings changes, the relatively steep yield curve, and the reduced tax-exempt supply during the reporting period, we looked for opportunities to keep the portfolio fully invested in longer term bonds. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities. We generally employ a buy-and-hold approach and invest in securities that we believe should provide the most relative value in the market. As we invest during different interest rate environments, our portfolio becomes progressively more diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. Managers Discussion Our value-oriented philosophy of investing primarily for income and a positive sloping municipal yield curve favored longer term bonds during the reporting period. Consistent with our strategy, we sought to remain fully invested in bonds ranging from 20 to 30years in maturity with good call features. We sought to take advantage of strong retail demand for highly rated essential service bonds and sold some AA- and AAA-rated securities that were purchased in a lower municipal bond interest rate environment. We also sold some of the Funds highly liquid prerefunded bonds at a premium as institutional investors provided Source: Thomson Reuters. 8 |Annual Report liquidity for municipal bonds escrowed in government securities. We used the proceeds to purchase bonds we believed were trading at very attractive relative values in the current, higher interest rate environment. In line with our relative value investment strategy, and to further reduce volatility, we avoided derivative securities and other exotic investment vehicles designed to leverage the portfolio. During the period, the Fund had no exposure to inverse floaters or any other form of leverage. Also, as the alternative minimum tax (AMT)affects more individuals each year, we held no bonds subject to AMT to prevent a taxable situation for individuals subject to AMT. We intend to maintain our conservative, buy-and-hold investment strategy as we attempt to provide shareholders with high, current, tax-free income. Thank you for your continued participation in Franklin New York Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of May31, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report| 9 Performance Summary as of 5/31/10 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FNYTX) Change 5/31/10 5/31/09 Net Asset Value (NAV) +$0.42 $ $ Distributions (6/1/09-5/31/10) Dividend Income $ Long-Term Capital Gain $ Total $ Class B (Symbol: FTFBX) Change 5/31/10 5/31/09 Net Asset Value (NAV) +$0.42 $ $ Distributions (6/1/09-5/31/10) Dividend Income $ Long-Term Capital Gain $ Total $ Class C (Symbol: FNYIX) Change 5/31/10 5/31/09 Net Asset Value (NAV) +$0.42 $ $ Distributions (6/1/09-5/31/10) Dividend Income $ Long-Term Capital Gain $ Total $ Advisor Class (Symbol: FNYAX) Change 5/31/10 5/31/09 Net Asset Value (NAV) +$0.42 $ $ Distributions (6/1/09-5/31/10) Dividend Income $ Long-Term Capital Gain $ Total $ 10 |Annual Report Performance Summary (continued) Performance Cumulative total return excludes sales charges. Average annual total returns include maximum sales charges. ClassA: 4.25% maximum initial sales charge; ClassB: contingent deferred sales charge (CDSC)declining from 4% to 1% over six years, and eliminated thereafter; ClassC: 1% CDSC in first year only; Advisor Class: no sales charges. Class A 1-Year 5-Year 10-Year Cumulative Total Return1 +8.39 % +22.96 % +70.65 % Average Annual Total Return2 +3.81 % +3.32 % +5.03 % Avg. Ann. Total Return (6/30/10)3 +4.13 % +3.18 % +4.79 % Distribution Rate4 % Taxable Equivalent Distribution Rate5 % 30-Day Standardized Yield6 % Taxable Equivalent Yield5 % Total Annual Operating Expenses7 % Class B 1-Year 5-Year 10-Year Cumulative Total Return1 +7.80 % +19.60 % +63.18 % Average Annual Total Return2 +3.80 % +3.30 % +4.91 % Avg. Ann. Total Return (6/30/10)3 +4.07 % +3.14 % +4.78 % Distribution Rate4 % Taxable Equivalent Distribution Rate5 % 30-Day Standardized Yield6 % Taxable Equivalent Yield5 % Total Annual Operating Expenses7 % Class C 1-Year 5-Year 10-Year Cumulative Total Return1 +7.81 % +19.62 % +61.30 % Average Annual Total Return2 +6.81 % +3.65 % +4.90 % Avg. Ann. Total Return (6/30/10)3 +7.17 % +3.50 % +4.66 % Distribution Rate4 % Taxable Equivalent Distribution Rate5 % 30-Day Standardized Yield6 % Taxable Equivalent Yield5 % Total Annual Operating Expenses7 % Advisor Class8 1-Year 5-Year 10-Year Cumulative Total Return1 +8.48 % +23.50 % +72.06 % Average Annual Total Return2 +8.48 % +4.31 % +5.58 % Avg. Ann. Total Return (6/30/10)3 +8.84 % +4.17 % +5.34 % Distribution Rate4 % Taxable Equivalent Distribution Rate5 % 30-Day Standardized Yield6 % Taxable Equivalent Yield5 % Total Annual Operating Expenses7 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, see Funds and Performance at franklintempleton.com or call (800)342-5236 . Annual Report| 11 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Average Annual Total Return Class A 5/31/10 1-Year +3.81 % 5-Year +3.32 % 10-Year +5.03 % ClassA (6/1/00-5/31/10) Average Annual Total Return Class B 5/31/10 1-Year +3.80 % 5-Year +3.30 % 10-Year +4.91 % ClassB (6/1/00-5/31/10) 12 |Annual Report Performance Summary (continued) Average Annual Total Return Class C 5/31/10 1-Year +6.81 % 5-Year +3.65 % 10-Year +4.90 % ClassC (6/1/00-5/31/10) Average Annual Total Return Advisor Class8 5/31/10 1-Year +8.48 % 5-Year +4.31 % 10-Year +5.58 % Advisor Class (6/1/00-5/31/10)8 Annual Report| 13 Performance Summary (continued) Endnotes Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Funds prospectus also includes a description of the main investment risks. ClassB: These shares have higher annual fees and expenses than ClassA shares. ClassC: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than ClassA shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs May dividend and the maximum offering price (NAV for Classes B, C and Advisor) per share on 5/31/10. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/24/09 for the maximum combined effective federal and New York state and City personal income tax rate of 42.91%, based on the federal income tax rate of 35.00%. 6. The 30-day standardized yield for the 30days ended 5/31/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 10/1/01, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a)For periods prior to 10/1/01, a restated figure is used based upon the Funds ClassA performance, excluding the effect of ClassAs maximum initial sales charge, but reflecting the effect of the ClassA Rule12b-1 fees; and (b)for periods after 9/30/01, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 10/1/01 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +50.95% and +4.87%. 9. Source: © 2010 Morningstar. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 14 |Annual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs:  Transaction costs, including sales charges (loads)on Fund purchases; and  Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report| 15 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Value 12/1/09 Value 5/31/10 Period* 12/1/095/31/10 ClassA Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ ClassB Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ ClassC Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.60%; B: 1.14%; C: 1.16%; and Advisor: 0.51%), multiplied by the average account value over the period, multiplied 182/365 to reflect the one-half year period. 16 |Annual Report Franklin New York Tax-Free Income Fund Financial Highlights Year Ended May 31, Class A Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operationsa : Net investment incomeb Net realized and unrealized gains (losses) Total from investment operations Less distributions from: Net investment income ) Net realized gains )  Total distributions ) Redemption feesc   d  d  d  d Net asset value, end of year $ Total returne % Ratios to average net assets Expenses % Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report|The accompanying notes are an integral part of these financial statements.| 17 Franklin New York Tax-Free Income Fund Financial Highlights (continued) Year Ended May 31, Class B Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operationsa : Net investment incomeb Net realized and unrealized gains (losses) Total from investment operations Less distributions from: Net investment income ) Net realized gains )  Total distributions ) Redemption feesc   d  d  d  d Net asset value, end of year $ Total returne % Ratios to average net assets Expenses % Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 18 |The accompanying notes are an integral part of these financial statements.|Annual Report Franklin New York Tax-Free Income Fund Financial Highlights (continued) Year Ended May 31, Class C Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operationsa : Net investment incomeb Net realized and unrealized gains (losses) Total from investment operations Less distributions from: Net investment income ) Net realized gains )  Total distributions ) Redemption feesc   d  d  d  d Net asset value, end of year $ Total returne % Ratios to average net assets Expenses % Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report|The accompanying notes are an integral part of these financial statements.| 19 Franklin New York Tax-Free Income Fund Financial Highlights (continued) Year Ended May 31, Advisor Class Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operationsa : Net investment incomeb Net realized and unrealized gains (losses) Total from investment operations Less distributions from: Net investment income ) Net realized gains )  Total distributions ) Redemption feesc   d  d  d  d Net asset value, end of year $ Total return % Ratios to average net assets Expenses % Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. 20 |The accompanying notes are an integral part of these financial statements.|Annual Report Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 Principal Amount Value Municipal Bonds 99.2% New York 91.4% Albany Housing Authority Limited Obligation Revenue, Refunding, 6.25%, 10/01/12 $ $ Albany IDA Civic Facility Revenue, Albany Medical Center Project, 6.00%, 5/01/19 Albany Medical Center Project, 6.00%, 5/01/29 St. Peters Hospital Project, SeriesA, 5.25%, 11/15/27 St. Peters Hospital Project, SeriesA, 5.25%, 11/15/32 St. Peters Hospital Project, SeriesE, 5.50%, 11/15/27 St. Peters Hospital Project, SeriesE, 5.25%, 11/15/32 St. Rose Project, SeriesA, AMBAC Insured, Pre-Refunded, 5.375%, 7/01/31 Albany Parking Authority Revenue, Refunding, SeriesA, 5.625%, 7/15/20 Refunding, SeriesA, 5.625%, 7/15/25 SeriesA, Pre-Refunded, 5.625%, 7/15/20 SeriesA, Pre-Refunded, 5.625%, 7/15/25 Amherst Development Corp. Student Housing Facility Revenue, University of Buffalo Foundation Facility, Student Housing Corp., SeriesA, AGMC Insured, 5.00%, 10/01/40 10/01/45 Amherst IDA Civic Facility Revenue, University of Buffalo Foundation Faculty-Student Housing Corp., SeriesA, AMBAC Insured, 5.125%, 8/01/20 SeriesA, AMBAC Insured, 5.25%, 8/01/31 SeriesB, AMBAC Insured, 5.625%, 8/01/20 SeriesB, AMBAC Insured, 5.75%, 8/01/25 SeriesB, AMBAC Insured, 5.75%, 8/01/30 SeriesB, AMBAC Insured, 5.25%, 8/01/31 Battery Park City Authority Revenue, Refunding, SeriesA, 5.00%, 11/01/24 11/01/25 11/01/26 Clinton County COP, Correctional Facilities Project, 8.125%, 8/01/17 Dutchess County IDA Civic Facility Revenue, Vassar College Project, Pre-Refunded, 5.35%, 9/01/40 Geneva IDA Civic Facilities Revenue, Colleges of the Seneca Project, AMBAC Insured, 5.00%, 9/01/21 5.125%, 9/01/31 Hempstead Town IDA Civic Facility Revenue, Adelphi University Civic Facility, 5.00%, 10/01/30 10/01/35 Hudson Yards Infrastructure Corp. Revenue, SeriesA, 5.00%, 2/15/47 Long Island Power Authority Electric System Revenue, General, Refunding, SeriesA, 6.00%, 5/01/33 General, Refunding, SeriesB, 5.00%, 12/01/35 General, SeriesA, AMBAC Insured, 5.00%, 9/01/34 General, SeriesC, 5.00%, 9/01/35 SeriesA, AMBAC Insured, 5.00%, 9/01/29 SeriesC, BHAC Insured, 5.00%, 9/01/35 Madison County Capital Resources Corp., Colgate University Project, SeriesA, 5.00%, 7/01/40 Annual Report| 21 Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) Madison County IDA Civic Facility Revenue, Colgate University Project, SeriesB, 5.00%, 7/01/33 $ $ Middleburg Central School District GO, NATL RE, FGIC Insured, 4.60%, 8/15/17 4.625%, 8/15/18 4.625%, 8/15/19 4.75%, 8/15/20 4.75%, 8/15/21 Montgomery County IDA Lease Revenue, Hamilton Fulton Montgomery Board of Cooperative Educational Services Project, SeriesA, XLCA Insured, 5.00%, 7/01/29 7/01/34 MTA Commuter Facilities Revenue, Series8, Pre-Refunded, 5.50%, 7/01/21 SeriesA, FGIC Insured, Pre-Refunded, 5.25%, 7/01/28 SeriesA, Pre-Refunded, 5.25%, 7/01/28 SeriesR, Pre-Refunded, 5.50%, 7/01/17 MTA Dedicated Tax Fund Revenue, Refunding, SeriesA, 5.00%, 11/15/30 SeriesA, 5.50%, 11/15/39 SeriesA, AGMC Insured, 5.00%, 11/15/28 SeriesA, AGMC Insured, 5.00%, 11/15/32 SeriesA, AGMC Insured, Pre-Refunded, 5.00%, 4/01/29 SeriesA, NATL Insured, 5.00%, 11/15/35 SeriesA, NATL Insured, Pre-Refunded, 5.25%, 4/01/26 SeriesB, 5.00%, 11/15/34 SeriesB, NATL Insured, 4.75%, 11/15/26 SeriesB, NATL Insured, 5.00%, 11/15/31 MTA Revenue, Refunding, SeriesA, AGMC Insured, 5.00%, 11/15/30 Refunding, SeriesA, NATL Insured, 5.125%, 11/15/31 Refunding, SeriesA, NATL RE, FGIC Insured, 5.00%, 11/15/25 Refunding, SeriesA, NATL RE, FGIC Insured, 5.25%, 11/15/31 Refunding, SeriesE, 5.25%, 11/15/31 Refunding, SeriesU, NATL RE, FGIC Insured, 5.125%, 11/15/31 SeriesA, 5.00%, 11/15/37 SeriesA, NATL RE, FGIC Insured, 5.00%, 11/15/32 SeriesB, 5.125%, 11/15/24 SeriesB, 5.00%, 11/15/37 SeriesB, Pre-Refunded, 5.25%, 11/15/32 Transportation, SeriesA, 5.00%, 11/15/35 Transportation, SeriesC, 6.50%, 11/15/28 Transportation, SeriesF, 5.00%, 11/15/35 MTA Service Contract Revenue, Commuter Facilities, Series7, ETM, zero cpn., 7/01/10 Commuter Facilities, Series7, ETM, zero cpn., 7/01/11 Commuter Facilities, Series7, ETM, zero cpn., 7/01/13 Refunding, SeriesA, 5.125%, 1/01/29 Refunding, SeriesA, AMBAC Insured, 5.25%, 7/01/31 22 |Annual Report Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) MTA Service Contract Revenue, (continued) Refunding, SeriesA, NATL RE, FGIC Insured, 5.00%, 7/01/25 $ $ SeriesB, 5.375%, 1/01/30 SeriesB, NATL Insured, 5.00%, 1/01/31 Transit Facilities, Series7, ETM, zero cpn., 7/01/10 Transit Facilities, Series7, ETM, zero cpn., 7/01/12 Transit Facilities, Series7, ETM, zero cpn., 7/01/13 Nassau County GO, General Improvement, SeriesC, Assured Guaranty, 5.125%, 10/01/35 General Improvement, SeriesC, Assured Guaranty, 5.25%, 10/01/39 Sewer and Storm Water Resources, SeriesD, Assured Guaranty, 5.25%, 10/01/39 New York City GO, Citysavers, SeriesB, zero cpn., 8/01/10 Citysavers, SeriesB, zero cpn., 6/01/12 Citysavers, SeriesB, zero cpn., 12/01/12 Citysavers, SeriesB, zero cpn., 6/01/13 Citysavers, SeriesB, zero cpn., 12/01/13 Citysavers, SeriesB, zero cpn., 6/01/14 Citysavers, SeriesB, zero cpn., 12/01/14 Citysavers, SeriesB, zero cpn., 6/01/15 Citysavers, SeriesB, zero cpn., 12/01/15 Citysavers, SeriesB, zero cpn., 6/01/16 Citysavers, SeriesB, zero cpn., 12/01/16 Citysavers, SeriesB, zero cpn., 6/01/17 Citysavers, SeriesB, zero cpn., 12/01/17 Citysavers, SeriesB, zero cpn., 6/01/18 Citysavers, SeriesB, zero cpn., 12/01/18 Citysavers, SeriesB, zero cpn., 12/01/19 Citysavers, SeriesB, zero cpn., 6/01/20 Fiscal 2003, SeriesI, 5.00%, 3/01/29 Fiscal 2003, SeriesI, 5.00%, 3/01/30 Refunding, 5.50%, 5/15/24 Refunding, SeriesD, 5.125%, 8/01/19 Refunding, SeriesG, AMBAC Insured, 5.00%, 8/01/22 SeriesB, 7.00%, 2/01/18 SeriesB, zero cpn., 6/01/19 SeriesC, 7.00%, 2/01/12 SeriesC, AGMC Insured, Pre-Refunded, 5.125%, 3/15/25 SeriesD, 8.00%, 8/01/17 SeriesD, 7.50%, 2/01/18 SeriesD, 5.50%, 6/01/24 SeriesD, 5.125%, 12/01/28 SeriesD, 5.00%, 10/15/29 SeriesD, 5.00%, 11/01/34 SeriesD, Pre-Refunded, 5.125%, 8/01/19 SeriesD, Pre-Refunded, 5.50%, 6/01/24 SeriesE, Sub SeriesE-1, 6.00%, 10/15/23 SeriesE, Sub SeriesE-1, 6.25%, 10/15/28 SeriesF, 5.30%, 1/15/26 Annual Report| 23 Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York City GO, (continued) SeriesF, Pre-Refunded, 5.30%, 1/15/26 $ $ SeriesH, 7.20%, 2/01/15 SeriesH, AGMC Insured, 5.375%, 8/01/27 SeriesH, NATL Insured, 5.125%, 8/01/25 SeriesI, Sub SeriesI-1, 5.375%, 4/01/36 SeriesJ, Sub SeriesJ-1, 5.00%, 5/15/33 SeriesJ, Sub SeriesJ-1, 5.00%, 5/15/36 SeriesJ, Sub SeriesJ-1, AMBAC Insured, 5.00%, 6/01/23 SeriesM, 5.00%, 4/01/35 New York City HDC, MFHR, SeriesC-1, 5.25%, 11/01/29 5.50%, 11/01/34 5.55%, 11/01/39 5.70%, 11/01/46 New York City IDA Civic Facility Revenue, Ethical Culture School Project, SeriesB-1, XLCA Insured, 5.00%, 6/01/35 Institute of International Education Inc. Project, 5.25%, 9/01/21 Institute of International Education Inc. Project, 5.25%, 9/01/31 New York University Project, AMBAC Insured, 5.00%, 7/01/31 Staten Island University Hospital Project, SeriesA, 6.375%, 7/01/31 New York City IDAR, Queens Baseball Stadium, Pilot, AMBAC Insured, 5.00%, 1/01/39 Yankee Stadium Project, Pilot, Assured Guaranty, 7.00%, 3/01/49 New York City Municipal Finance Authority Revenue, SeriesD, AGMC Insured, 5.00%, 6/15/38 New York City Municipal Water Finance Authority Water and Sewer System Revenue, Fiscal 2004, Refunding, SeriesC, 5.00%, 6/15/35 Fiscal 2008, Refunding, SeriesA, 5.00%, 6/15/38 Refunding, SeriesA, 5.00%, 6/15/39 Refunding, SeriesB, 6.10%, 6/15/31 Refunding, SeriesB, 6.00%, 6/15/33 Refunding, SeriesB, 5.00%, 6/15/36 Refunding, SeriesD, 5.00%, 6/15/37 Refunding, SeriesD, AMBAC Insured, 5.00%, 6/15/39 Refunding, SeriesE, NATL Insured, 5.125%, 6/15/31 Second General Resolution, Refunding, SeriesAA, 5.00%, 6/15/37 Second General Resolution, Refunding, SeriesGG-1, 5.00%, 6/15/39 Second General Resolution, SeriesAA, 4.75%, 6/15/37 SeriesA, 5.75%, 6/15/40 SeriesA, FGIC Insured, Pre-Refunded, 5.25%, 6/15/33 SeriesB, 5.00%, 6/15/26 SeriesB, 5.00%, 6/15/36 SeriesB, Pre-Refunded, 6.10%, 6/15/31 SeriesB, Pre-Refunded, 6.00%, 6/15/33 New York City Transitional Finance Authority Building Aid Revenue, Fiscal 2007, SeriesS-2, NATL RE, FGIC Insured, 5.00%, 1/15/37 Fiscal 2008, Refunding, SeriesS-1, 5.00%, 1/15/34 Fiscal 2009, SeriesS-1, 5.75%, 7/15/38 24 |Annual Report Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York City Transitional Finance Authority Building Aid Revenue, (continued) Fiscal 2009, SeriesS-2, 6.00%, 7/15/38 $ $ Fiscal 2009, SeriesS-3, 5.25%, 1/15/39 Fiscal 2009, SeriesS-4, 5.75%, 1/15/39 Fiscal 2009, SeriesS-5, 5.25%, 1/15/39 New York City Transitional Finance Authority Revenue, Future Tax Secured, Refunding, SeriesB, 5.00%, 5/01/30 Future Tax Secured, Refunding, SeriesB, AMBAC Insured, 5.00%, 5/01/30 Future Tax Secured, SeriesA, 5.00%, 5/01/30 Future Tax Secured, SeriesA, 5.25%, 8/01/31 Future Tax Secured, SeriesA, 5.00%, 5/01/34 Future Tax Secured, SeriesA, 5.00%, 5/01/38 Future Tax Secured, SeriesA, FGIC Insured, Pre-Refunded, 5.00%, 5/01/28 Future Tax Secured, SeriesA, NATL RE, FGIC Insured, Pre-Refunded, 5.00%, 5/01/28 Future Tax Secured, SeriesA, Pre-Refunded, 5.25%, 5/01/31 Future Tax Secured, SeriesA, Pre-Refunded, 5.25%, 8/01/31 Future Tax Secured, SeriesB, AMBAC Insured, Pre-Refunded, 5.00%, 5/01/30 Future Tax Secured, SeriesB, NATL Insured, Pre-Refunded, 5.00%, 8/01/32 Future Tax Secured, SeriesB, Pre-Refunded, 5.00%, 5/01/30 Future Tax Secured, SeriesC, NATL Insured, 5.00%, 5/01/29 Future Tax Secured, SeriesD, 5.00%, 2/01/27 Future Tax Secured, SeriesE, 5.00%, 2/01/25 Future Tax Secured, SeriesE, 5.00%, 2/01/27 Future Tax Secured, SeriesE, 5.00%, 2/01/33 Future Tax Secured, SeriesE, Pre-Refunded, 5.00%, 2/01/25 Refunding, SeriesB, NATL Insured, 5.00%, 8/01/32 New York City Trust for Cultural Resources Revenue, Museum of Modern Art 2001, SeriesD, AMBAC Insured, 5.125%, 7/01/31 Wildlife Conservation Society, NATL RE, FGIC Insured, 5.00%, 2/01/34 New York Convention Center Development Corp. Revenue, Hotel Unit Fee Secured, AMBAC Insured, 5.00%, 11/15/35 11/15/44 New York GO, Refunding, SeriesC, 5.00%, 8/01/24 8/01/25 8/01/26 New York IDA Parking Facility Revenue, Royal Charter Presbyterian, AGMC Insured, 5.25%, 12/15/32 New York Liberty Development Corp. Revenue, 5.50%, 10/01/37 Goldman Sachs Headquarters, 5.25%, 10/01/35 New York State Dormitory Authority Lease Revenue, Mental Health Services Facilities, Refunding, SeriesA, 5.00%, 8/15/22 Refunding, SeriesA, NATL RE, FGIC Insured, 5.00%, 7/01/33 State University Dormitory Facilities, FGIC Insured, Pre-Refunded, 5.50%, 7/01/27 State University Dormitory Facilities, FGIC Insured, Pre-Refunded, 5.10%, 7/01/31 State University Dormitory Facilities, Pre-Refunded, 5.00%, 7/01/32 Annual Report| 25 Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Lease Revenue, (continued) State University Dormitory Facilities, SeriesA, 5.00%, 7/01/39 $ $ State University Dormitory Facilities, SeriesA, Pre-Refunded, 6.00%, 7/01/30 New York State Dormitory Authority Personal Income Tax Revenue, SeriesA, 5.00%, 3/15/38 New York State Dormitory Authority Revenue, City University System, Consolidated Fourth General Resolution, SeriesA, Pre-Refunded, 5.25%, 7/01/31 FGIC Insured, Pre-Refunded, 5.125%, 5/15/31 Mental Health Services Facilities Improvement, SeriesB, 5.00%, 2/15/33 Mental Health Services Facilities Improvement, SeriesB, NATL Insured, Pre-Refunded, 5.25%, 8/15/31 Mental Health Services Facilities Improvement, SeriesD, AGMC Insured, Pre-Refunded, 5.50%, 2/15/21 Mental Health Services Facilities Improvement, SeriesD, AGMC Insured, Pre-Refunded, 5.50%, 8/15/21 Mental Health Services Facilities Improvement, SeriesD, AGMC Insured, Pre-Refunded, 5.25%, 8/15/30 Mortgage, St. Barnabas, SeriesA, FHA Insured, 5.125%, 2/01/22 Mortgage, St. Barnabas, SeriesA, FHA Insured, 5.00%, 2/01/31 North Shore L.I. Jewish Obligated Group, Pre-Refunded, 5.50%, 5/01/33 School Districts Financing Program, SeriesA, NATL Insured, 5.00%, 4/01/31 Teachers College, NATL Insured, 5.00%, 7/01/22 Teachers College, NATL Insured, 5.00%, 7/01/32 Upstate Community Colleges, SeriesA, 5.00%, 7/01/27 New York State Dormitory Authority Revenues, Buena Vida Nursing Home, SeriesA, 5.25%, 7/01/28 City University System, Consolidated, Third General Resolution, Refunding, Series1, FGIC Insured, 5.25%, 7/01/25 City University System, Consolidated Second General Resolution, Refunding, SeriesC, 7.50%, 7/01/10 Fashion Institute of Technology Student Housing Corp., FGIC Insured, Pre-Refunded, 5.00%, 7/01/29 Fashion Institute of Technology Student Housing Corp., FGIC Insured, Pre-Refunded, 5.125%, 7/01/34 Fordham University, Refunding, NATL Insured, 5.00%, 7/01/28 Good Samaritan Hospital Medical Center, SeriesA, NATL Insured, 5.50%, 7/01/24 Mental Health Services Facilities Improvement, SeriesA, AMBAC Insured, 5.00%, 2/15/30 Montefiore Hospital, NATL RE, FGIC Insured, 5.00%, 8/01/29 New School University, NATL Insured, 5.00%, 7/01/31 New York Hospital Medical Center, AMBAC Insured, 5.60%, 2/15/39 New York University, Series2, AMBAC Insured, 5.00%, 7/01/26 New York University, Series2, AMBAC Insured, 5.00%, 7/01/31 New York University, SeriesA, NATL RE, FGIC Insured, 5.00%, 7/01/34 Non-State Supported Debt, Brooklyn Law School, Refunding, 5.75%, 7/01/33 Non-State Supported Debt, Columbia University, 5.00%, 7/01/38 Non-State Supported Debt, Cornell University, Refunding, SeriesA, 5.00%, 7/01/34 Non-State Supported Debt, Cornell University, Refunding, SeriesA, 5.00%, 7/01/39 26 |Annual Report Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Revenues, (continued) a Non-State Supported Debt, Cornell University, Refunding, SeriesA, 5.00%, 7/01/40 $ $ Non-State Supported Debt, Cornell University, SeriesC, 5.00%, 7/01/37 Non-State Supported Debt, Fashion Institute Student Housing Corp., NATL RE, FGIC Insured, 5.25%, 7/01/34 Non-State Supported Debt, Fordham University, NATL RE, FGIC Insured, 5.00%, 7/01/27 Non-State Supported Debt, Fordham University, NATL RE, FGIC Insured, 5.00%, 7/01/32 Non-State Supported Debt, Fordham University, SeriesB, Assured Guaranty, 5.00%, 7/01/33 Non-State Supported Debt, Fordham University, SeriesB, Assured Guaranty, 5.00%, 7/01/38 Non-State Supported Debt, Health Quest Systems, SeriesB, Assured Guaranty, 5.125%, 7/01/37 Non-State Supported Debt, Hospital for Special Surgery, NATL Insured, 5.00%, 8/15/29 Non-State Supported Debt, Hospital for Special Surgery, NATL Insured, 5.00%, 8/15/33 Non-State Supported Debt, Long Island University, Refunding, Radian Insured, 5.125%, 9/01/23 Non-State Supported Debt, Long Island University, Refunding, Radian Insured, 5.25%, 9/01/28 Non-State Supported Debt, Montefiore Medical Center, NATL RE, FGIC Insured, 5.00%, 2/01/28 Non-State Supported Debt, Mortgage Hospital, Montefiore, FHA Insured, 5.00%, 8/01/24 Non-State Supported Debt, Mount Sinai School Medical New York University, Refunding, NATL Insured, 5.00%, 7/01/35 Non-State Supported Debt, Municipal Health Facilities, Lease, Refunding, Series2, Sub Series2-4, 5.00%, 1/15/27 Non-State Supported Debt, Municipal Health Facilities, Lease, Refunding, Series2, Sub Series2-4, 5.00%, 1/15/28 Non-State Supported Debt, Municipal Health Facilities, Lease, Refunding, Series2, Sub Series2-5, 5.00%, 1/15/32 Non-State Supported Debt, New York and Presbyterian Hospital, AGMC Insured, 5.00%, 8/15/36 Non-State Supported Debt, New York University, AMBAC Insured, 5.00%, 7/01/26 Non-State Supported Debt, New York University, SeriesA, 5.00%, 7/01/38 Non-State Supported Debt, New York University, SeriesA, 5.00%, 7/01/39 Non-State Supported Debt, New York University, SeriesA, AMBAC Insured, 5.00%, 7/01/27 Non-State Supported Debt, New York University, SeriesA, AMBAC Insured, 5.00%, 7/01/32 Non-State Supported Debt, New York University, SeriesA, AMBAC Insured, 5.00%, 7/01/37 Non-State Supported Debt, New York University, SeriesB, 5.00%, 7/01/38 Non-State Supported Debt, New York University, SeriesB, 5.00%, 7/01/39 Non-State Supported Debt, New York University, SeriesB, 5.25%, 7/01/48 Non-State Supported Debt, New York University, SeriesC, 5.00%, 7/01/38 Annual Report| 27 Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Revenues, (continued) Non-State Supported Debt, North Shore L.I. Jewish, Refunding, SeriesE, 5.00%, 5/01/21 $ $ Non-State Supported Debt, North Shore L.I. Jewish, Refunding, SeriesE, 5.00%, 5/01/22 Non-State Supported Debt, North Shore L.I. Jewish, Refunding, SeriesE, 5.00%, 5/01/23 Non-State Supported Debt, North Shore L.I. Jewish, Refunding, SeriesE, 5.50%, 5/01/33 Non-State Supported Debt, North Shore L.I. Jewish, SeriesA, 5.25%, 5/01/25 Non-State Supported Debt, North Shore L.I. Jewish, SeriesA, 5.25%, 5/01/30 Non-State Supported Debt, North Shore L.I. Jewish, SeriesA, 5.50%, 5/01/30 Non-State Supported Debt, North Shore L.I. Jewish, SeriesA, 5.50%, 5/01/37 Non-State Supported Debt, North Shore L.I. Jewish Obligated Group, SeriesA, 5.00%, 5/01/32 Non-State Supported Debt, Ozanam Hall of Queens Nursing Home, 5.00%, 11/01/26 Non-State Supported Debt, Ozanam Hall of Queens Nursing Home, 5.00%, 11/01/31 Non-State Supported Debt, Residential Institution for Children, 5.00%, 6/01/38 Non-State Supported Debt, School District Financing Program, SeriesC, AGMC Insured, 5.00%, 10/01/37 Non-State Supported Debt, School Districts Bond Financing, Refunding, SeriesC, NATL Insured, 5.00%, 4/01/35 Non-State Supported Debt, School Districts Bond Financing, SeriesB, NATL Insured, 5.00%, 10/01/34 a Non-State Supported Debt, School Districts Bond Financing Program, SeriesA, AGMC Insured, 5.00%, 10/01/21 a Non-State Supported Debt, School Districts Bond Financing Program, SeriesA, AGMC Insured, 5.00%, 10/01/23 a Non-State Supported Debt, School Districts Bond Financing Program, SeriesA, AGMC Insured, 5.00%, 10/01/24 a Non-State Supported Debt, School Districts Financing Program, SeriesA, AGMC Insured, 5.00%, 10/01/22 Non-State Supported Debt, School Districts Financing Program, SeriesC, Assured Guaranty, 5.00%, 10/01/31 Non-State Supported Debt, School Districts Financing Program, SeriesC, Assured Guaranty, 5.125%, 10/01/36 Non-State Supported Debt, Student Housing Corp., NATL RE, FGIC Insured, 5.25%, 7/01/26 Non-State Supported Debt, The New York Hospital Medical Center of Queens, FHA Insured, 4.75%, 2/15/37 Non-State Supported Debt, University Rochester, SeriesA, 5.125%, 7/01/39 Non-State Supported Debt, Vassar College, 5.00%, 7/01/49 Non-State Supported Debt, Yeshiva University, Refunding, 5.00%, 9/01/38 Rockefeller University, SeriesA, Sub SeriesA1, 5.00%, 7/01/32 Skidmore College, NATL RE, FGIC Insured, 5.00%, 7/01/33 St. Johns University, SeriesA, NATL Insured, Pre-Refunded, 5.25%, 7/01/25 State Rehabilitation Assn., SeriesA, AMBAC Insured, 5.00%, 7/01/23 State Supported Debt, AGMC Insured, 5.00%, 2/15/33 State Supported Debt, AGMC Insured, 5.00%, 2/15/38 28 |Annual Report Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Revenues, (continued) State Supported Debt, Mental Health, Refunding, SeriesD, NATL Insured, 5.00%, 8/15/17 $ $ State Supported Debt, Mental Health, SeriesD, AGMC Insured, Pre-Refunded, 5.50%, 2/15/21 State Supported Debt, Mental Health, SeriesD, AGMC Insured, Pre-Refunded, 5.25%, 8/15/30 State Supported Debt, Mental Health, SeriesD, AGMC Insured, Pre-Refunded, 5.50%, 8/15/21 State Supported Debt, Mental Health Facilities, SeriesB, 5.00%, 2/15/28 State Supported Debt, Mental Health Facilities, SeriesB, Pre-Refunded, 5.00%, 2/15/28 State Supported Debt, Mental Health Services, SeriesD, AGMC Insured, 5.25%, 8/15/30 State Supported Debt, Mental Health Services, SeriesD, AGMC Insured, Pre-Refunded, 5.50%, 2/15/21 State Supported Debt, Mental Health Services, SeriesD, AGMC Insured, Pre-Refunded, 5.25%, 8/15/30 State Supported Debt, Mental Health Services Facilities Improvement, SeriesA, AGMC Insured, 5.00%, 2/15/32 State Supported Debt, Mental Health Services Facilities Improvement, SeriesB, AGMC Insured, 5.00%, 2/15/32 State Supported Debt, Mental Health Services Facilities Improvement, SeriesB, NATL Insured, 5.25%, 8/15/31 State Supported Debt, Mental Health Services Facilities Improvement, SeriesB, NATL Insured, Pre-Refunded, 5.25%, 8/15/31 State Supported Debt, Mental Health Services Facilities Improvement, SeriesE, 5.00%, 2/15/30 State Supported Debt, State University Dormitory Facilities, 5.00%, 7/01/33 State Supported Debt, State University Dormitory Facilities, 5.00%, 7/01/38 State Supported Debt, Upstate Community Colleges, 6.00%, 7/01/31 State Supported Debt, Upstate Community Colleges, Refunding, SeriesA, 5.00%, 7/01/28 W.K. Nursing Home Corp., FHA Insured, 6.05%, 2/01/26 Yeshiva University, AMBAC Insured, 5.125%, 7/01/29 Yeshiva University, AMBAC Insured, 5.125%, 7/01/34 New York State Dormitory Authority State Personal Income Tax Revenue, Education, Refunding, SeriesC, 5.75%, 3/15/32 Education, SeriesA, 5.00%, 3/15/36 Education, SeriesA, 5.00%, 3/15/37 Education, SeriesA, AMBAC Insured, 5.00%, 3/15/34 Education, SeriesC, 5.00%, 12/15/31 Education, SeriesC, 5.00%, 12/15/35 Education, SeriesD, 5.00%, 3/15/36 SeriesA, 5.00%, 2/15/34 SeriesA, 5.00%, 2/15/39 New York State Energy Research and Development Authority PCR, Niagara Mohawk Power Project, Refunding, SeriesA, AMBAC Insured, 5.15%, 11/01/25 Annual Report|29 Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Environmental Facilities Corp. PCR, State Water, SeriesE, 6.875%, 6/15/14 $ $ New York State Environmental Facilities Corp. State Clean Water and Drinking Revenue, Revolving Funds, New York City Municipal Water, Refunding, SeriesA, 5.00%, 6/15/37 Revolving Funds, New York City Municipal Water, Refunding, SeriesB, 5.00%, 6/15/33 Revolving Funds, New York City Municipal Water, Refunding, SeriesB, 5.00%, 6/15/37 Revolving Funds, Pooled Financing, SeriesB, 5.25%, 5/15/31 Revolving Funds, SeriesC, 5.25%, 6/15/31 SeriesA, 5.125%, 6/15/38 New York State GO, SeriesA, 5.00%, 2/15/39 New York State HFA State Personal Income Tax Revenue, Economic Development and Housing, SeriesA, NATL RE, FGIC Insured, 5.00%, 9/15/34 SeriesA, 5.00%, 3/15/34 SeriesA, 5.00%, 3/15/38 New York State HFAR, Affordable Housing, SeriesB, 4.85%, 11/01/41 Childrens Rescue Fund Housing, SeriesA, 7.625%, 5/01/18 Housing Project Mortgage, Refunding, SeriesA, AGMC Insured, 6.10%, 11/01/15 Housing Project Mortgage, Refunding, SeriesA, AGMC Insured, 6.125%, 11/01/20 MFM, Refunding, SeriesB, AMBAC Insured, 6.35%, 8/15/23 MFM, SeriesB, AMBAC Insured, 6.25%, 8/15/14 New York State Medical Care Facilities Finance Agency Revenue, Hospital and Nursing Home, SeriesA, FHA Insured, 6.30%, 8/15/23 Hospital and Nursing Home, SeriesA, FHA Insured, 6.375%, 8/15/33 Mortgage Revenue Project, SeriesE, FHA Insured, 6.375%, 2/15/35 Security Mortgage, 2008, SeriesA, 6.375%, 11/15/20 New York State Municipal Bond Bank Agency School Purpose Revenue, SeriesC, 5.25%, 6/01/21 5.25%, 12/01/21 5.25%, 6/01/22 5.25%, 12/01/22 5.00%, 6/01/23 5.00%, 12/01/23 New York State Municipal Bond Bank Agency Special Program Revenue, Buffalo, SeriesA, AMBAC Insured, 5.25%, 5/15/31 New York State Power Authority Revenue, SeriesA, 5.25%, 11/15/30 5.25%, 11/15/40 NATL Insured, 5.00%, 11/15/47 New York State Thruway Authority General Revenue, AMBAC Insured, 5.00%, 1/01/30 Refunding, SeriesG, AGMC Insured, 5.00%, 1/01/30 Refunding, SeriesH, AGMC Insured, 5.00%, 1/01/32 Refunding, SeriesH, NATL RE, FGIC Insured, 5.00%, 1/01/37 SeriesG, AGMC Insured, 5.00%, 1/01/32 SeriesH, AGMC Insured, 5.00%, 1/01/37 30|Annual Report Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Thruway Authority Highway and Bridge Trust Fund Revenue, Refunding, SeriesC, AMBAC Insured, 5.00%, 4/01/19 $ $ NATL Insured, 5.00%, 4/01/20 New York State Thruway Authority Revenue, State Personal Income Tax, Transportation, SeriesA, 5.00%, 3/15/22 New York State Thruway Authority Service Contract Revenue, Local Highway and Bridge, Refunding, 5.00%, 4/01/18 4/01/19 New York State Urban Development Corp. Revenue, Correctional Facilities Service Contract, SeriesD, AGMC Insured, Pre-Refunded, 5.25%, 1/01/30 Empire State Development Corp., SeriesB, 5.00%, 1/01/26 Empire State Development Corp., SeriesB, 5.00%, 1/01/27 Empire State Development Corp., SeriesB, 5.00%, 1/01/28 NATL RE, FGIC Insured, 5.00%, 3/15/29 Personal Income Tax, SeriesC-1, Pre-Refunded, 5.00%, 3/15/25 Personal Income Tax, State Facilities, SeriesA, Pre-Refunded, 5.25%, 3/15/32 Refunding, SeriesD, 5.625%, 1/01/28 a Service Contract, Refunding, SeriesA-1, 5.00%, 1/01/21 a Service Contract, Refunding, SeriesA-1, 5.00%, 1/01/22 a Service Contract, Refunding, SeriesA-2, 5.00%, 1/01/20 a Service Contract, Refunding, SeriesA-2, 5.00%, 1/01/21 a Service Contract, Refunding, SeriesA-2, 5.00%, 1/01/22 State Personal Income Tax, SeriesB-1, 5.00%, 3/15/36 Niagara Falls Public Water Authority Revenue, SeriesA, NATL Insured, 5.00%, 7/15/34 Orangetown Housing Authority Housing Facilities Revenue, Senior Housing Center Project, Refunding, NATL Insured, zero cpn., 4/01/30 Port Authority of New York and New Jersey Revenue, Consolidated, One Hundred Fifty-Sixth Series, 5.00%, 5/01/39 One Hundred Forty-Eighth Series, AGMC Insured, 5.00%, 8/15/34 One Hundred Forty-Eighth Series, AGMC Insured, 5.00%, 8/15/37 One Hundred Sixty-First Series, 5.00%, 10/15/31 One Hundred Sixty-First Series, 5.00%, 10/15/34 One Hundred Sixty-First Series, 5.00%, 10/15/35 One Hundred Sixty-First Series, 5.00%, 10/15/39 Sachem Central School District Holbrook GO, SeriesB, NATL Insured, Pre-Refunded, 5.00%, 10/15/27 10/15/28 Sales Tax Asset Receivable Corp. Revenue, SeriesA, AMBAC Insured, 5.00%, 10/15/29 10/15/32 Saratoga County Water Authority Revenue, Water System, 5.00%, 9/01/48 SONYMA Homeowner Mortgage Revenue, Series156, 5.20%, 10/01/28 Series156, 5.35%, 10/01/33 Series158, 6.60%, 10/01/38 Annual Report|31 Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) Suffolk County IDA Civic Facility Revenue, New York Institute of Technology Project, Refunding, 5.00%, 3/01/26 $ $ Syracuse IDA Civic Facility Revenue, Crouse Health Hospital Inc., Project A, 5.25%, 1/01/16 5.375%, 1/01/23 Tobacco Settlement Financing Corp. Revenue, Asset-Backed, SeriesA-1C, AMBAC Insured, 5.25%, 6/01/21 Tompkins County IDAR, Civic Facility, Cornell University Lake, Pre-Refunded, 5.75%, 7/01/30 Triborough Bridge and Tunnel Authority Revenues, 5.00%, 11/15/24 5.00%, 11/15/37 Convention Center Project, SeriesE, zero cpn., 1/01/12 General, Refunding, SeriesB, NATL Insured, 5.00%, 11/15/27 General, SeriesA, 5.00%, 11/15/35 General, SeriesA-2, 5.25%, 11/15/34 General Purpose, Refunding, SeriesA, 5.00%, 1/01/27 General Purpose, Refunding, SeriesA, NATL Insured, 5.00%, 1/01/32 General Purpose, Refunding, SeriesB, 5.125%, 11/15/29 General Purpose, Refunding, SeriesB, 5.00%, 11/15/32 General Purpose, SeriesA, 5.00%, 1/01/32 General Purpose, SeriesA, Pre-Refunded, 5.125%, 1/01/31 General Purpose, SeriesB, NATL Insured, Pre-Refunded, 5.20%, 1/01/27 General Purpose, SeriesB, Pre-Refunded, 5.20%, 1/01/27 General Purpose, SeriesB, Pre-Refunded, 5.50%, 1/01/30 Refunding, NATL Insured, 5.00%, 11/15/26 Refunding, NATL Insured, 5.00%, 11/15/32 Refunding, SeriesC, 5.00%, 11/15/33 Refunding, SeriesC, 5.00%, 11/15/38 SeriesA, FGIC Insured, 5.00%, 1/01/32 SeriesD, 5.00%, 11/15/31 sub. bond, AMBAC Insured, 5.00%, 11/15/28 Troy Capital Resource Corp. Revenue, Rensselear Polytechnic, SeriesA, 5.125%, 9/01/40 Utica IDA Civic Facility Revenue, Munson-Williams-Proctor Institute Project, 5.40%, 7/15/30 SeriesA, 5.50%, 7/15/29 Warren and Washington IDA Civic Facility Revenue, SeriesA, AGMC Insured, 5.00%, 12/01/27 Westchester Tobacco Asset Securitization Corp. Revenue, Capital Appreciation, Pre-Refunded, 6.75%, 7/15/29 Refunding, 5.00%, 6/01/26 Refunding, 5.125%, 6/01/38 Yonkers GO, Refunding, SeriesB, NATL Insured, 5.00%, 8/01/30 Refunding, SeriesB, NATL Insured, 5.00%, 8/01/35 SeriesA, AMBAC Insured, 5.00%, 9/01/31 32|Annual Report Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) Yonkers IDA Civic Facility Revenue, Sarah Lawrence College Project, SeriesA, 5.75%, 6/01/24 $ $ 6.00%, 6/01/29 6.00%, 6/01/41 U.S. Territories 7.8% Puerto Rico 7.8% Puerto Rico Commonwealth Aqueduct and Sewer Authority Revenue, senior lien, SeriesA, 6.00%, 7/01/38 Puerto Rico Commonwealth GO, Public Improvement, Refunding, SeriesA, 5.00%, 7/01/20 Public Improvement, Refunding, SeriesA, 5.125%, 7/01/24 Public Improvement, Refunding, SeriesA, NATL Insured, 5.50%, 7/01/20 Public Improvement, Refunding, SeriesA-4, AGMC Insured, 5.25%, 7/01/30 Public Improvement, Refunding, SeriesA-4, AGMC Insured, 5.00%, 7/01/31 Public Improvement, Refunding, SeriesB, 6.00%, 7/01/39 Refunding, SeriesC, Sub SeriesC-7, NATL Insured, 6.00%, 7/01/27 Puerto Rico Commonwealth Highway and Transportation Authority Highway Revenue, SeriesY, Pre-Refunded, 5.00%, 7/01/36 5.50%, 7/01/36 Puerto Rico Commonwealth Highway and Transportation Authority Transportation Revenue, Refunding, SeriesA, 5.00%, 7/01/38 SeriesL, AMBAC Insured, 5.25%, 7/01/38 SeriesN, Assured Guaranty, 5.25%, 7/01/34 SeriesN, Assured Guaranty, 5.25%, 7/01/36 SeriesN, NATL Insured, 5.25%, 7/01/32 Puerto Rico Electric Power Authority Power Revenue, SeriesCCC, 5.25%, 7/01/27 SeriesCCC, 5.25%, 7/01/28 SeriesWW, 5.25%, 7/01/33 SeriesXX, 5.25%, 7/01/40 Puerto Rico PBA Guaranteed Revenue, Government Facilities, Refunding, SeriesP, 6.50%, 7/01/30 SeriesP, 6.75%, 7/01/36 SeriesQ, 5.625%, 7/01/39 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, first sub., SeriesA, 5.75%, 8/01/37 5.50%, 8/01/42 6.00%, 8/01/42 6.50%, 8/01/44 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $6,262,153,292) Annual Report|33 Franklin New York Tax-Free Income Fund Statement of Investments, May31, 2010 (continued) Principal Amount Value Short Term Investments 2.1% Municipal Bonds 2.1% New York 2.1% b New York City GO, Refunding, SeriesJ, Sub SeriesJ-4, Daily VRDN and Put, 0.25%, 8/01/25 $ $ SeriesA, Sub SeriesA-10, Daily VRDN and Put, 0.25%, 8/01/16 b New York City IDAR, Liberty, One Bryant Park LLC, SeriesB, Daily VRDN and Put, 0.25%, 11/01/39 b New York City Transitional Finance Authority Revenue, New York City Recovery, Series1, Sub Series1C, Daily VRDN and Put, 0.25%, 11/01/22 b Port Authority of New York and New Jersey Special Obligation Revenue, Versatile Structure Obligations, Refunding, Series3, Daily VRDN and Put, 0.29%, 6/01/20 b Syracuse IDA Civic Facility Revenue, Syracuse University Project, SeriesA-1, Daily VRDN and Put, 0.24%, 7/01/37 SeriesA-2, Daily VRDN and Put, 0.24%, 12/01/37 Total Short Term Investments (Cost $138,815,000) Total Investments (Cost $6,400,968,292) 101.3% Other Assets, less Liabilities (1.3)% ) Net Assets 100.0% $ See Abbreviations on page 46. a Security purchased on a when-issued basis. See Note 1(b). b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 34|The accompanying notes are an integral part of these financial statements.|Annual Report Franklin New York Tax-Free Income Fund Financial Statements Statement of Assets and Liabilities May31, 2010 Assets: Investments in securities: Cost $ Value $ Cash Receivables: Investment securities sold Capital shares sold Interest Other assets Total assets Liabilities: Payables: Investment securities purchased Capital shares redeemed Affiliates Accrued expenses and other liabilities Total liabilities Net assets, at value $ Net assets consist of: Paid-in capital $ Undistributed net investment income Net unrealized appreciation (depreciation) Accumulated net realized gain (loss) Net assets, at value $ Annual Report|The accompanying notes are an integral part of these financial statements.|35 Franklin New York Tax-Free Income Fund Financial Statements (continued) Statement of Assets and Liabilities (continued) May31, 2010 ClassA: Net assets, at value $ Shares outstanding Net asset value per sharea $ Maximum offering price per share (net asset value per share ÷ 95.75%) $ ClassB: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per sharea $ ClassC: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per sharea $ Advisor Class: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per share $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 36|The accompanying notes are an integral part of these financial statements.|Annual Report Franklin New York Tax-Free Income Fund Financial Statements (continued) Statement of Operations for the year ended May31, 2010 Investment income: Interest $ Expenses: Management fees (Note 3a) Distribution fees: (Note 3c) ClassA ClassB ClassC Transfer agent fees (Note 3e) Custodian fees Reports to shareholders Registration and filing fees Professional fees Trustees fees and expenses Other Total expenses Net investment income Realized and unrealized gains (losses): Net realized gain (loss)from investments Net change in unrealized appreciation (depreciation)on investments Net realized and unrealized gain (loss) Net increase (decrease)in net assets resulting from operations $ Annual Report|The accompanying notes are an integral part of these financial statements.|37 Franklin New York Tax-Free Income Fund Financial Statements (continued) Statements of Changes in Net Assets Year Ended May 31, Increase (decrease)in net assets: Operations: Net investment income $ $ Net realized gain (loss)from investments Net change in unrealized appreciation (depreciation)on investments ) Net increase (decrease)in net assets resulting from operations Distributions to shareholders from: Net investment income: ClassA ) ) ClassB ) ) ClassC ) ) Advisor Class ) ) Net realized gains: ClassA ) ) ClassB ) ) ClassC ) ) Advisor Class ) ) Total distributions to shareholders ) ) Capital share transactions: (Note 2) ClassA ClassB ) ) ClassC Advisor Class Total capital share transactions Redemption fees  Net increase (decrease)in net assets Net assets: Beginning of year End of year $ $ Undistributed net investment income included in net assets: End of year $ $ 38|The accompanying notes are an integral part of these financial statements.|Annual Report Franklin New York Tax-Free Income Fund Notes to Financial Statements 1. Organization and Significant Accounting Policies Franklin New York Tax-Free Income Fund (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of one fund, the Franklin New York Tax-Free Income Fund (Fund). The Fund offers four classes of shares: ClassA, ClassB, ClassC, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Security Valuation Municipal securities generally trade in the over-the-counter market rather than on a securities exchange. The Fund may utilize independent pricing services, quotations from bond dealers, and information with respect to bond and note transactions, to assist in determining a current market value for each security. The Funds pricing services use valuation models or matrix pricing, which considers information with respect to comparable bond and note transactions, quotations from bond dealers or by reference to other securities that are considered comparable in such characteristics as rating, interest rate and maturity date, to determine current value. The Fund has procedures to determine the fair value of individual securities and other assets for which market prices are not readily available or which may not be reliably priced. Methods for valuing these securities may include: fundamental analysis, matrix pricing, discounts from market prices of similar securities, or discounts applied due to the nature and duration of restrictions on the disposition of the securities. Due to the inherent uncertainty of valuations of such securities, the fair values may differ significantly from the values that would have been used had a ready market for such investments existed. Occasionally, events occur between the time at which trading in a security is completed and the close of the NYSE that might call into question the availability (including the reliability) of the value of a portfolio security held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. All security valuation procedures are approved by the Funds Board of Trustees. b. Securities Purchased on a When-Issued Basis The Fund may purchase securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. Annual Report|39 Franklin New York Tax-Free Income Fund Notes to Financial Statements (continued) 1. Organization and Significant Accounting Policies (continued) c. Income Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code and to distribute to shareholders substantially all of its income and net realized gains. As a result, no provision for federal income taxes is required. The Fund files U.S. income tax returns as well as tax returns in certain other jurisdictions. As of May31, 2010, and for all open tax years, the Fund has determined that no provision for income tax is required in the Funds financial statements. Open tax years are those that remain subject to examination by such taxing authorities, which in the case of the U.S. is three years after the filing of a funds tax return. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Fund are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Fund are secured by collateral guaranteed by an agency of the U.S. government. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, there is a risk that in the event of an issuer default, the insurer may not be able to fulfill its obligations under the terms of the policy. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. 40|Annual Report Franklin New York Tax-Free Income Fund Notes to Financial Statements (continued) 1. Organization and Significant Accounting Policies (continued) f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Redemption Fees A short term trading redemption fee was imposed, with some exceptions, on any Fund shares that were redeemed or exchanged within seven calendar days following their purchase date. The redemption fee was 2% of the amount redeemed. Such fees were retained by the fund and accounted for as an addition to paid-in capital. Effective September1, 2008, the redemption fee was eliminated. h. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. Shares of Beneficial Interest At May31, 2010, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Year Ended May 31, Shares Amount Shares Amount ClassA Shares: Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase (decrease) $ $ ClassB Shares: Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase (decrease) ) $ ) ) $ ) Annual Report|41 Franklin New York Tax-Free Income Fund Notes to Financial Statements (continued) 2. Shares of Beneficial Interest (continued) Year Ended May 31, Shares Amount Shares Amount ClassC Shares: Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase (decrease) $ $ Advisor ClassShares: Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase (decrease) $ $ 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Fund pays an investment management fee to Advisers based on the month-end net assets of the Fund as follows: Annualized Fee Rate Net Assets 0.625% Up to and including $100million 0.500% Over $100million, up to and including $250million 0.450% Over $250million, up to and including $7.5billion 0.440% Over $7.5billion, up to and including $10billion 0.430% Over $10billion, up to and including $12.5billion 0.420% Over $12.5billion, up to and including $15billion 0.400% Over $15billion, up to and including $17.5billion 0.380% Over $17.5billion, up to and including $20billion 0.360% In excess of $20billion 42|Annual Report Franklin New York Tax-Free Income Fund Notes to Financial Statements (continued) 3. Transactions with Affiliates (continued) b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Trusts Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule12b-1 under the 1940 Act. Under the Funds ClassA reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the ClassA reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds ClassB and C compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: ClassA % ClassB % ClassC % d. Sales Charges/Underwriting Agreements Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the year: Sales charges retained net of commissions paid to unaffiliated broker/dealers $ Contingent deferred sales charges retained $ e. Transfer Agent Fees For the year ended May31, 2010, the Fund paid transfer agent fees of $2,215,387, of which $1,335,496 was retained by Investor Services. Annual Report|43 Franklin New York Tax-Free Income Fund Notes to Financial Statements (continued) 4. Income Taxes The tax character of distributions paid during the years ended May31, 2010 and 2009, was as follows: Distributions paid from: Tax-exempt income $ $ Long term capital gain $ $ At May31, 2010, the cost of investments, net unrealized appreciation (depreciation), undistributed tax exempt and ordinary income and undistributed long term capital gains for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Undistributed tax exempt income $ Undistributed ordinary income Undistributed long term capital gains Distributable earnings $ Net investment income differs for financial statement and tax purposes primarily due to differing treatments of bond discounts and regulatory settlements. Net realized gains (losses)differ for financial statement and tax purposes primarily due to differing treatment of bond discounts. 5. Investment Transactions Purchases and sales of investments (excluding short term securities) for the year ended May31, 2010, aggregated $1,723,056,619 and $792,055,028, respectively. 6. Concentration of Risk The Fund invests a large percentage of its total assets in obligations of issuers within New York and U.S. territories. Such concentration may subject the Fund to risks associated with industrial or regional matters, and economic, political or legal developments occurring within New York and U.S. territories. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the Fund to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 44|Annual Report Franklin New York Tax-Free Income Fund Notes to Financial Statements (continued) 7. Upcoming Acquisitions/Reorganization On April13, 2010, the Board of Trustees for the Fund approved a proposal to reorganize New York Insured Tax-Free Income Fund into the Fund. Upon completion of the reorganization, assets in Franklin New York Insured Tax-Free Income Fund will be transferred into the Fund. 8. Credit Facility The Fund, together with other U.S. registered and foreign investment funds (collectively Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750million (Global Credit Facility) which matures on January 21, 2011. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.10% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statement of Operations. During the year ended May31, 2010, the Fund did not utilize the Global Credit Facility. 9. Fair Value Measurements The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical securities  Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.)  Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. At May31, 2010, all of the Funds investments in securities carried at fair value were in Level 2 inputs. Annual Report|45 Franklin New York Tax-Free Income Fund Notes to Financial Statements (continued) 10. New Accounting Pronouncements In January2010, the Financial Accounting Standards Board issued an Accounting Standards Update which enhances and clarifies existing fair value measurement disclosure requirements and is effective for interim and annual periods beginning after December15, 2009. The Fund believes the adoption of this Accounting Standards Update will not have a material impact on its financial statements. 11. Subsequent Events The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. ABBREVIATIONS Selected Portfolio AGMC - American Guaranty Municipal Corp. AMBAC - American Municipal Bond Assurance Corp. BHAC - Berkshire Hathaway Assurance Corp. COP - Certificate of Participation ETM - Escrow to Maturity FGIC - Financial Guaranty Insurance Co. FHA - Federal Housing Authority/Agency GO - General Obligation HDC - Housing Development Corp. HFA - Housing Finance Authority/Agency HFAR - Housing Finance Authority Revenue IDA - Industrial Development Authority/Agency IDAR - Industrial Development Authority Revenue MFHR - Multi-Family Housing Revenue MFM - Multi-Family Mortgage MTA - Metropolitan Transit Authority NATL - National Public Financial Guarantee Corp. NATL RE - National Public Financial Guarantee Corp. Reinsured PBA - Public Building Authority PCR - Pollution Control Revenue SONYMA - State of New York Mortgage Agency XLCA - XL Capital Assurance 46|Annual Report Franklin New York Tax-Free Income Fund Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin New York Tax-Free Income Fund In our opinion, the accompanying statement of assets and liabilities, including the statement of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin New York Tax-Free Income Fund (the Fund) at May31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit, which included confirmation of securities at May31, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California July19, 2010 Annual Report|47 Franklin New York Tax-Free Income Fund Tax Designation (unaudited) Under Section852(b)(5)(A) of the Internal Revenue Code (Code), the Fund designates 100% of the distributions paid from net investment income as exempt-interest dividends for the fiscal year ended May31, 2010. A portion of the Funds exempt-interest dividends may be subject to the federal alternative minimum tax. In January2011, shareholders will be notified of amounts for use in preparing their 2010 income tax returns. Under Section852(b)(3)(C) of the Code, the Fund designates the maximum amount allowable but no less than $7,384,438 as a long term capital gain dividend for the fiscal year ended May31, 2010. 48|Annual Report Franklin New York Tax-Free Income Fund Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Fund, principal occupations during the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held Harris J. Ashton (1932) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since 1982 Bar-S Foods (meat packing company). Principal Occupation During Past 5 Years: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Sam Ginn (1937) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since 2007 ICO Global Communications (Holdings) Limited (satellite company). Principal Occupation During Past 5 Years: Private investor; and formerly , Chairman of the Board, Vodafone AirTouch, PLC (wireless company); Chairman of the Board and Chief Executive Officer, AirTouch Communications (cellular communications) (1993-1998) and Pacific Telesis Group (telephone holding company) (1988-1994). Edith E. Holiday (1952) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since 1998 Hess Corporation (exploration and refining of oil and gas), H.J. Heinz Company (processed foods and allied products), RTI International Metals, Inc. (manufacture and distribution of titanium), Canadian National Railway (railroad)and White Mountains Insurance Group, Ltd. (holding company). Principal Occupation During Past 5 Years: Director or Trustee of various companies and trusts; and formerly , Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison-United States Treasury Department (1988-1989). J. Michael Luttig (1954) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since December2009 Boeing Capital Corporation (aircraft financing). Principal Occupation During Past 5 Years: Executive Vice President, General Counsel and member of Executive Council, The Boeing Company; and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). Annual Report| 49 Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held Frank A. Olson (1932) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since 2006 Hess Corporation (exploration and refining of oil and gas) Principal Occupation During Past 5 Years: Chairman Emeritus, The Hertz Corporation (car rental) (since 2000) (Chairman of the Board (1980-2000) and Chief Executive Officer (1977-1999)); and formerly , Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines). Larry D. Thompson (1945) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since 2007 Cbeyond, Inc. (business communications provider) and The Southern Company (energy company). Principal Occupation During Past 5 Years: Senior Vice President  Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (consumer products); and formerly , Director, Delta Airlines (aviation) (2003-2005) and Providian Financial Corp. (credit card provider) (1997-2001); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) One Franklin Parkway San Mateo, CA 94403-1906 Lead Independent Trustee Trustee since 2007 and Lead Independent Trustee since 2008 None Principal Occupation During Past 5 Years: President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly , Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President  Finance and Strategy, Staples, Inc. (office supplies) (1992-1996); Senior Vice President  Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held **Charles B. Johnson (1933) One Franklin Parkway San Mateo, CA 94403-1906 Trustee, President, Chief Investment Officer - Investment Management and Chairman of the Board Trustee since 1982 and Chairman of the Board since 2007 None Principal Occupation During Past 5 Years: Chairman of the Board, Member  Office of the Chairman and Director, Franklin Resources, Inc.; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. 50 |Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held **Rupert H. Johnson, Jr. (1940) One Franklin Parkway San Mateo, CA 94403-1906 Trustee and Vice President Since 1983 51 None Principal Occupation During Past 5 Years: Vice Chairman, Member  Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 25 of the investment companies in Franklin Templeton Investments. Sheila Amoroso (1959) One Franklin Parkway San Mateo, CA 94403-1906 Vice President Since 1999 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of eight of the investment companies in Franklin Templeton Investments. Rafael R. Costas, Jr. (1965) One Franklin Parkway San Mateo, CA 94403-1906 Vice President Since 1999 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of eight of the investment companies in Franklin Templeton Investments. James M. Davis (1952) One Franklin Parkway San Mateo, CA 94403-1906 Chief Compliance Officer and Vice President  AML Compliance Chief Compliance Officer since 2004 and Vice President  AML Compliance since 2006 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Director, Global Compliance, Franklin Resources, Inc.; officer of some of the other subsidiaries of Franklin Resources, Inc. and of 45 of the investment companies in Franklin Templeton Investments; and formerly , Director of Compliance, Franklin Resources, Inc. (1994-2001). Laura F. Fergerson (1962) One Franklin Parkway San Mateo, CA 94403-1906 Chief Executive Officer  Finance and Administration Since 2009 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; officer of 45 of the investment companies in Franklin Templeton Investments; and formerly , Director and member of Audit and Valuation Committees, Runkel Funds, Inc. (2003-2004); Assistant Treasurer of most of the investment companies in Franklin Templeton Investments (1997-2003); and Vice President, Franklin Templeton Services, LLC (1997-2003). Gaston Gardey (1967) One Franklin Parkway San Mateo, CA 94403-1906 Treasurer, Chief Financial Officer and Chief Accounting Officer Since 2009 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Director, Fund Accounting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. Annual Report| 51 Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held Aliya S. Gordon (1973) One Franklin Parkway San Mateo, CA 94403-1906 Vice President Since 2009 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Associate General Counsel, Franklin Templeton Investments; officer of 45 of the investment companies in Franklin Templeton Investments; and formerly , Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). David P. Goss (1947) One Franklin Parkway San Mateo, CA 94403-1906 Vice President Since 2000 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; officer and/or director, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 45 of the investment companies in Franklin Templeton Investments. Steven J. Gray (1955) One Franklin Parkway San Mateo, CA 94403-1906 Vice President Since August2009 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc.; and officer of 45 of the investment companies in Franklin Templeton Investments. Christopher J. Molumphy (1962) One Franklin Parkway San Mateo, CA 94403-1906 President and Chief Executive Officer  Investment Management Since April2010 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Director and Executive Vice President, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 22 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) 500 East Broward Blvd.
